PER CURIAM.
Upon considering the briefs, the record and oral argument, we find no reversible error.
Accordingly, the orders appealed are affirmed and the case of E. Lamar Bailey and Ernest Bailey, d/b/a E. Lamar Bailey Associates v. Nathan Leo Linzy and Patricia J. Linzy is remanded to the trial court for a jury trial on the claim for damages made by Nathan Leo Linzy and Patricia J. Linzy against E. Lamar Bailey and Ernest Bailey, d/b/a E. Lamar Bailey Associates.
BOYER, C. J., and MILLS and McCORD, JJ., concur.